Citation Nr: 0901810	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-17 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability evaluation for 
service-connected pterygium of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.

In July 2007, the Board remanded the matter to the RO via the 
AMC, for due process considerations and to schedule the 
veteran for a hearing before the Board as requested.

In November 2007, the Board again remanded the matter to the 
RO via the AMC, as formally directed in the brief October 
2007 Travel Board hearing, to schedule the veteran for a VA 
examination pursuant to complaints of increased severity of 
the right eye.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran failed to report for the July 2008 VA 
examination.  

2.  Loss of vision which is considered disabling is not 
found.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
pterygium of the right eye have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.655(b), 4.1-4.7, 4.21, 
4.84(a), Diagnostic Code 6034 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 3.655(b), when a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Pursuant to the veteran's claim of increased severity of his 
right eye condition, the Board remanded this matter in 
November 2007 to afford the veteran a new VA examination.  
However, the veteran failed to report for the July 2008 
examination.  Good cause for the veteran's failure to attend 
the evaluation was not provided. 

Therefore, under 38 C.F.R. § 3.655(b), the Board finds that 
this claim for an increased disability evaluation for 
pterygium of the eye must be denied.  

In any event, the Board notes that a consideration of the 
claim on the evidence of record would also result in a 
denial, as discussed below.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski , 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The relevant temporal focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.

Service medical records reveal that the veteran had a 
pterygium excised from the right eye in May 1970.  Post-
service records verify the veteran's statement that the 
condition recurred and required several additional surgeries, 
the most recent in 1976.

The veteran's recurring pterygium of the right eye is 
currently evaluated as zero percent disabling under 
Diagnostic Code 6034.  38 C.F.R. § 4.84(a).  In order to 
qualify for a 10 percent rating under Diagnostic Code 6034, 
there must be loss of vision upon which to evaluate the 
condition.

In an authorized VA examination in November 2005, the veteran 
reported intermittent mild ocular irritation in the right eye 
as a result of surgical removal of the pterygium.  The 
veteran stated his belief that his myopia has increased over 
the past several decades because of the pterygium in the 
right eye.  He denied diplopia, pain, peripheral vision loss, 
or ocular surgeries beyond the four he underwent to remove 
the recurring pterygium.  The examiner found best visual 
acuities to be 20/20 in each eye both at distance and at 
near.  Pupils were equal, round, and reactive to light.  
Extraocular muscles were smooth and full.  Slitlamp 
examination revealed a faint corneal scar consistent with a 
surgically removed pterygium.  

The examiner's impression was of myopia that is fully 
correctable with spectacles with no apparent abnormal 
progression of myopia.  The examiner stated that an increase 
in refractive error in adulthood is common and normal and is 
unrelated to the presence or surgical removal of a pterygium.  
The examiner noted a small residual corneal scar in the right 
eye consistent with the surgical removal of a pterygium that 
was not visually significant.  No other ocular abnormalities 
were observed in either eye.

This is highly probative evidence against the claim, as 20/20 
visual acuity for both near and distance vision in each eye 
does not conform to the required criteria for assignment of a 
compensable rating for pterygium of the eye.

The Board finds no other medical record that would provide a 
basis to increase the veteran's disability evaluation.  The 
post-service medical record appears to fully support these 
findings, providing evidence against this claim.

While the Board has considered the veteran's statements, the 
Board must find that the post-service medical record provides 
evidence against his claim, outweighing the contention that a 
compensable evaluation is warranted. 

There is no evidence of exceptional or unusual circumstances 
to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the veteran's recurring pterygium of the right 
eye markedly interferes with his ability to work.  
Furthermore, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
that the veteran is not adequately compensated for his 
disability by the regular rating schedule. VAOPGCPREC 6-96.  
See 38 C.F.R. § 4.1 (disability ratings are based on the 
average impairment of earning capacity).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
entitlement to a compensable disability rating for pterygium 
of the right eye.  38 C.F.R. § 4.3.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records from Sun Coast Eye Care, and was provided 
an opportunity to set forth his contentions during the 
October 2007 Travel Board hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded a VA medical 
examination in November 2005.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

A compensable disability evaluation for pterygium of the 
right eye is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


